MEMORANDUM OPINION
                                        No. 04-11-00090-CV

                            IN THE INTEREST OF L.E.R., JR., a Child

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-PA-02223
                             Honorable Richard Garcia, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 30, 2011

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal with this court on February 3, 2011. See TEX. R. APP.

P. 25.1(a) (“If a notice of appeal is mistakenly filed with the appellate court, the notice is deemed

to have been filed the same day with the trial court clerk.”). On February 17, 2011, the trial

court clerk filed a notification of late record stating that no final order has been entered in the

underlying cause.       This court can only consider an appeal in which a final judgment or

appealable order has been signed by the trial court. See Gevara v. Walsch, 2010 WL 5541123, at

*1 (Tex. App.—San Antonio Dec. 29, 2010, no pet.) (mem. op.). On February 18, 2011, this

court ordered appellant to show cause in writing by March 7, 2011, why this appeal should not

be dismissed for lack of jurisdiction without prejudice to appellant re-filing or pursuing an appeal
                                                                                      04-11-00090-CV


after the trial court has signed a final order. See TEX. R. APP. P. 27.1(a) (noting prematurely filed

notice of appeal is effective and deemed filed on the day of, but after, the event that begins the

period for perfecting the appeal); see also TEX. FAM. CODE ANN. § 263.405 (detailing procedures

for appealing an order terminating parental rights). Appellant did not respond to our order.

Because no final judgment or appealable order has been signed by the trial court, this appeal is

dismissed for lack of jurisdiction without prejudice to appellant re-filing or pursuing an appeal

after the trial court has signed a final judgment or appealable order. See Gevara, 2010 WL
5541123, at *1.

                                                  PER CURIAM




                                                -2-